DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10,616,593 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application-16/802,261
Conflicting U.S. Patent No.  10,616,593
2.  A method for video decoding in a decoder, comprising: decoding prediction 
information of a first block from a coded video bitstream, the prediction 
information for the first block being indicative of a first intra prediction 

block;  determining, by processing circuitry of the decoder based on the first 
intra prediction mode, a second intra prediction mode in a second set of intra 
prediction modes when the first block is a non-square block, the second set of 
intra prediction modes including at least the second intra prediction mode that 
is not in the first set of intra prediction modes;  and reconstructing at least 
one sample of the first block according to the second intra prediction mode.

prediction information of a first block from a coded video bitstream, the first 
block being a non-square block and the prediction information for the first 

prediction modes for a square block;  remapping the first intra prediction mode 
to a second intra prediction mode in a second set of intra prediction modes 
that is used for the non-square block, the second set of intra prediction modes 
including at least the second intra prediction mode that is not in the first 
set of intra prediction modes and is outside an angular range of the first set 
of intra prediction modes that extends 180 degrees from a bottom-left diagonal 
direction mode to a top-right diagonal direction mode;  and reconstructing at 
least one sample of the first block according to the second intra prediction 
mode.

angle parameter associated with the second intra prediction mode;  and 

intra prediction angle parameter.

prediction angle parameter associated with the second intra prediction mode;  

intra prediction angle parameter. 


prediction mode is a disabled intra prediction mode when the first block is the 
non-square block, wherein the second intra prediction mode is not included in 
the first set of intra prediction modes.
3.  The method of claim 1, further comprising: determining that the first 
intra prediction mode is a disabled intra prediction mode for the non-square 
block, wherein the second intra prediction mode is not included in the first 
set of intra prediction modes.
5.  The method of claim 2, further comprising: determining the second set of 
intra prediction modes based on a shape of the first block.
4.  The method of claim 1, further comprising: determining the second set 
of intra prediction modes based on a shape of the first block.
6.  The method of claim 2, further comprising: calculating an aspect ratio of 
the first block;  and determining, based on the aspect ratio of the first 
block, a subset of disabled intra prediction modes when the first block is the 
non-square block.
5.  The method of claim 1, further comprising: calculating an aspect ratio 
of the first block;  and determining, based on the aspect ratio of the first 
block, a subset of disabled intra prediction modes for the non-square block.

modes has a first number of disabled intra prediction modes when a ratio of a 
longer side to a shorter side of the first block is less than or equal to 2, 
and has a second number of disabled intra prediction modes when the ratio is 
greater than or equal to 4, and the second number is larger than the first 
number.
6.  The method of claim 5, wherein the subset of disabled intra prediction 
modes has a first number of disabled intra prediction modes when a ratio of a 
longer side to a shorter side of the first block is less than or equal to 2, 
and has a second number of disabled intra prediction modes when the ratio is 
greater than or equal to 4, and the second number is larger than the first 
number.
8.  The method of claim 2, further comprising: determining that a width of the 
first block is larger than a height of the first block;  and detecting that the 
first intra prediction mode is within a subset of disabled intra prediction 
modes that starts from the bottom-left diagonal direction mode in the first set 
of intra prediction modes.
7.  The method of claim 1, further comprising: determining that a width of 
the first block is larger than a height of the first block;  and detecting that 
the first intra prediction mode is within a subset of disabled intra prediction 
modes that starts from the bottom-left diagonal direction mode in the first set 
of intra prediction modes.
9.  The method of claim 2, further comprising: determining that a height of the 

first intra prediction mode is within a subset of disabled intra prediction 
modes that starts from the top-right diagonal direction mode in the first set 
of intra prediction modes.


the first intra prediction mode is within a subset of disabled intra prediction 
modes that starts from the top-right diagonal direction mode in the first set 
of intra prediction modes.

first block is greater than a height of the first block;  and adding a value to 
a mode number associated with the first intra prediction mode to determine the 
second intra prediction mode.
9.  The method of claim 1, further comprising: determining that a width of 
the first block is greater than a height of the first block;  and adding a 
value to a mode number associated with the first intra prediction mode to remap 
the first intra prediction mode to the second intra prediction mode.
11.  The method of claim 2, further comprising: determining that a height of 
the first block is greater than a width of the first block;  and subtracting a 
value from a mode number associated with the first intra prediction mode to 
determine the second intra prediction mode.
10.  The method of claim 1, further comprising: determining that a height 
of the first block is greater than a width of the first block;  and subtracting 
a value from a mode number associated with the first intra prediction mode to 
convert the first intra prediction mode to the second intra prediction mode.

prediction information of a first block from a coded video bitstream, the 
prediction information for the first block being indicative of a first intra 
prediction mode in a first set of intra prediction modes when the first block 
is a square block;  determine, based on the first intra prediction mode, a 
second intra prediction mode in a second set of intra prediction modes when the 
first block is a non-square block, the second set of intra prediction modes 
including at least the second intra prediction mode that is not in the first 
set of intra prediction modes;  and reconstruct at least one sample of the 
first block according to the second intra prediction mode.
11.  An apparatus, comprising: processing circuitry configured to: decode 
prediction information of a first block from a coded video bitstream, the first 
block being a non-square block and the prediction information for the first 
block being indicative of a first intra prediction mode in a first set of intra 
prediction modes for a square block;  remap the first intra prediction mode in 
the first set of intra prediction modes to a second intra prediction mode in a 
second set of intra prediction modes that is used for the non-square block, the 
second set of intra prediction modes including at least the second intra 
prediction mode that is not in the first set of intra prediction modes and is 
outside an angular range of the first set of intra prediction modes that 
extends 180 degrees from a bottom-left diagonal direction mode to a top-right 

block according to the second intra prediction mode.

to: determine an intra prediction angle parameter associated with the second 
intra prediction mode;  and reconstruct the at least one sample of the first 
block according to the intra prediction angle parameter. 

12.  The apparatus of claim 11, wherein the processing circuitry is 
configured to: determine an intra prediction angle parameter associated with 
the second intra prediction mode;  and reconstruct the at least one sample of 
the first block according to the intra prediction angle parameter.
14.  The apparatus of claim 12, wherein the processing circuitry is configured 
to: determine that the first intra prediction mode is a disabled intra 
prediction mode when the first block is the non-square block.
13.  The apparatus of claim 11, wherein the processing circuitry is 
configured to: determine that the first intra prediction mode is a disabled 
intra prediction mode for the non-square block.
15.  The apparatus of claim 12, wherein the processing circuitry is configured 
to: determine the second set of intra prediction modes based on a shape of the 


configured to: determine the second set of intra prediction modes based on a 


to: calculate an aspect ratio of the first block;  and determine, based on the 
aspect ratio of the first block, a subset of disabled intra prediction modes 
when the first block is the non-square block. 

15.  The apparatus of claim 11, wherein the processing circuitry is 
configured to: calculate an aspect ratio of the first block;  and determine, 
based on the aspect ratio of the first block, a subset of disabled intra 
prediction modes for the non-square block.
17.  The apparatus of claim 16, wherein the subset of disabled intra prediction 
modes has a first number of disabled intra prediction modes when a ratio of a 
longer side to a shorter side of the first block is less than or equal to 2, 
and has a second number of disabled intra prediction modes when the ratio is 
greater than or equal to 4, and the second number is larger than the first 
number
16.  The apparatus of claim 15, wherein the subset of disabled intra 
prediction modes has a first number of disabled intra prediction modes when a 
ratio of a longer side to a shorter side of the first block is less than or 
equal to 2, and has a second number of disabled intra prediction modes when the 
ratio is greater than or equal to 4, and the second number is larger than the 
first number.
8.  The apparatus of claim 12, wherein the processing circuitry is configured 
to: determine that a width of the first block is larger than a height of the 
first block;  and detect that the first intra prediction mode is within a 
subset of disabled intra prediction modes that starts from the bottom-left 
diagonal direction mode in the first set of intra prediction modes.
17.  The apparatus of claim 11, wherein the processing circuitry is 

height of the first block;  and detect that the first intra prediction mode is 
within a subset of disabled intra prediction modes that starts from the 
bottom-left diagonal direction mode in the first set of intra prediction modes.

to: determine that a height of the first block is larger than a width of the 
first block;  and detect that the first intra prediction mode is within a 
subset of disabled intra prediction modes that starts from the top-right 
diagonal direction mode in the first set of intra prediction modes.
18.  The apparatus of claim 11, wherein the processing circuitry is 
configured to: determine that a height of the first block is larger than a 
width of the first block;  and detect that the first intra prediction mode is 
within a subset of disabled intra prediction modes that starts from the 
top-right diagonal direction mode in the first set of intra prediction modes.
20.  The apparatus of claim 12, wherein the processing circuitry is configured 
to: when a width of the first block is greater than a height of the first 
block, add a value to a mode number associated with the first intra prediction 
mode to determine the second intra prediction mode;  and when a height of the 
first block is greater than a width of the first block, subtract a value from a 
mode number associated with the first intra prediction mode to determine the 
second intra prediction mode.
19.  The apparatus of claim 11, wherein the processing circuitry is 
configured to: when a width of the first block is greater than a height of the 

prediction mode to remap the first intra prediction mode to the second intra 
prediction mode;  and when a height of the first block is greater than a width 
of the first block, subtract a value from a mode number associated with the 
first intra prediction mode to convert the first intra prediction mode to the 
second intra prediction mode.

executed by a computer for video decoding cause the computer to perform: 
decoding prediction information of a first block from a coded video bitstream, 
the prediction information for the first block being indicative of a first 
intra prediction mode in a first set of intra prediction modes when the first 
block is a square block;  determining, based on the first intra prediction 
mode, a second intra prediction mode in a second set of intra prediction modes 
when the first block is a non-square block, the second set of intra prediction 
modes including at least the second intra prediction mode that is not in the 
first set of intra prediction modes;  and reconstructing at least one sample of 
the first block according to the second intra prediction mode.
20.  A non-transitory computer-readable medium storing instructions which 
when executed by a computer for video decoding cause the computer to perform: 
decoding prediction information of a first block from a coded video bitstream, 
the first block being a non-square block and the prediction information for the 
first block being indicative of a first intra prediction mode in a first set of 
intra prediction modes for a square block;  remapping the first intra 

prediction modes that is used for the non-square block, the second set of intra 
prediction modes including at least the second intra prediction mode that is 
not in the first set of intra prediction modes and is outside an angular range 
of the first set of intra prediction modes that extends 180 degrees from a 
bottom-left diagonal direction mode to a top-right diagonal direction mode;  
and reconstructing at least one sample of the first block according to the 
second intra prediction mode.


7.2.1	It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 16/802,261 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/   Primary Examiner, Art Unit 2487